Citation Nr: 0617795	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-25 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher rating for diabetes 
mellitus, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from August 
1965 to July 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board previously remanded this case in August 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously remanded this case in August 2005 
directing the RO to schedule the veteran for an appropriate 
VA examination for his service-connected diabetes mellitus.  
The RO scheduled VA examinations in September 2005 and 
December 2005.  However, the veteran failed to report to 
either of these examinations.  In a March 2006 statement, the 
veteran claims that he did not get notice of these 
examinations until after the dates had passed.  According to 
the claims file, notice for the September 2005 examination 
was sent to the veteran approximately 20 days prior, but to a 
former address.  It is unclear from the file whether another 
notice was sent to the veteran's current address.  Further, 
notice for the December 2005 examination was sent to the 
veteran's current address approximately 15 days prior.  
However, the veteran claims to have received the notice after 
the examination date.  Unfortunately, copies of the actual 
notice letters do not appear to be in the claims file.  Under 
the circumstances, the Board believes that another effort 
should be made to have the veteran examined.  The Board 
stresses to the veteran the importance of his cooperation in 
reporting for the examination.

Further, the Board also notes that during the pendency 
of this appeal, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet.App 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the 
disability on appeal.  Since the Board is remanding this 
case on another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
ascertain the severity of all 
symptomatology attributable to his 
service-connected diabetes mellitus type 
II.  Notice of the examination should be 
sent to the veteran at his current 
address of record at least 30 days prior 
to the examination date.  It is 
imperative that the claims file be made 
available to the examiner(s) for review 
in connection with the examination.  Any 
medically indicated special tests, should 
be accomplished if medically feasible.  
The appropriate examiner(s) should 
clearly indicate exactly what symptoms 
are attributable to the service-connected 
diabetes mellitus type II.  The 
appropriate examiner(s) should also 
clearly indicate whether the veteran's 
current level of disability from diabetes 
mellitus type II requires insulin, oral 
hypoglycemic agent, or regulation of 
activities.  If the veteran requires 
medication, the examiner should state how 
often.  If the veteran has hypoglycemic 
reactions or ketoacidosis episodes, the 
examiner should state how long they last 
and what kind of care is necessary.  

3. After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
under all rating criteria which may be 
applicable.  The veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



